DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed on 02/04/2014, in which, claims 1-11, are pending. Claim 1 is independent. Claims 2-11, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Muschler (USPAP 2010/0329536).
Referring to claims 1, Muschler teaches a system ([systems and methods are described for performing image analysis]), for identifying and isolating spectrally distinct colonies housed in a container, ([0083] the cross-correlation can be performed on metrics that are unique to each image (e.g., when different stained images, for example, one segmented image can be clustered to identify colonies (e.g., of cells) and one or more other images can be registered into the coordinate space of the clustered image to ascertain one or more characteristics of each of the clusters]), comprising: a detection system defining an optical path extending from a light source to a grayscale image detector; (the image capture device 30 provides an output signal corresponding to image data in response to detecting light (e.g., visible or non-visible light) from the optical system 22, see 0040];
 a spectral filter ([28 of fig 1]) disposed in the optical path and configured to increase an intensity difference between a first type of colony and a spectrally distinct second type of colony, the spectral filter configured to be located under and in contact with the container housing the colonies, ([see 0038-0039]); 
a stage ([the image acquisition system includes a stage 16 on which one or more samples 18 can be positioned]), to support a container ([see fig 1]) containing colonies including the first type and the second type;
 a picking device (30 of fig 1)3, the image capture device 30 provides an output signal corresponding to image data in response to detecting light (e.g., visible or non-visible light) from the optical system 22]); and a data processing system configured to receive an image of the colonies obtained by the image detector, ([0041] in the example of FIG. 1, the analysis system 14 receives the image data for implementing quantitative analysis in accordance with an aspect of the present invention, the analysis system 14 can be implemented as a computer system that includes one or more processors 34 for executing computer-executable instructions]), to identify at least one of the types of colony in the image, and to instruct the picking device to robotically pick one or more colonies of the at least one type identified, ([0048] the analysis system 14 is programmed to perform quantitative analysis of image data according to an aspect of the present invention. FIG. 4 depicts an overview of an automated image processing method 100 that can be performed by analysis system 14 for cell colony identification]).

Referring to claims 2, Muschler teaches a system ([systems and methods are described for performing image analysis]), wherein the light source includes one or more lamps that collectively produce white light, ([illumination source can be implemented as one or more light source that can occupy one or more other positions, such as above, below, and/or lateral to the stage 16]).

Referring to claims 3, Muschler teaches a system ([systems and methods are described for performing image analysis]), wherein the filter is provided by a removable filter assembly supported by the stage, and wherein the filter assembly includes at least one filtering sheet and a frame attached to the at least one filtering sheet, ([the optical system 22 can also utilize one or more filters (e.g., in the form of a filter wheel) 28 for selectively filtering out different wavelengths of light. As an example, different filters can be employed based on stains that have been applied to the one or more samples 18 to facilitate a determination whether the cells (or other objects in the sample) might express a particular marker]).

Referring to claims 4, Muschler teaches a system ([systems and methods are described for performing image analysis]), where the filter is configured to be located under and in contact with the container, ([the optical system 22 can also utilize one or more filters (e.g., in the form of a filter wheel) 28 for selectively filtering out different wavelengths of light, see 0038]). 

Referring to claims 3, Muschler teaches a system ([systems and methods are described for performing image analysis]), wherein the filter is configured to increase an intensity difference between a blue colony and a white colony, ([see 0005-0006])

Referring to claims 6, Muschler teaches a system ([systems and methods are described for performing image analysis]), wherein the filter is configured to increase an intensity difference between the first type of colony and a semi-solid medium in the image, relative to an absence of the filter, ([the optical system 22 can also utilize one or more filters (e.g., in the form of a filter wheel) 28 for selectively filtering out different wavelengths of light, see 0038]).

Referring to claims 7, Muschler teaches a system ([systems and methods are described for performing image analysis]), wherein the filter is configured to selectively decrease an average intensity of the first type of colony relative to an average intensity of semi-sold medium and relative to an average intensity of the second type of colony in the image, compared to an absence of the filter ([the optical system 22 can also utilize one or more filters (e.g., in the form of a filter wheel) 28 for selectively filtering out different wavelengths of light, see 0038]).

Referring to claims 8, Muschler teaches a system ([systems and methods are described for performing image analysis]), wherein the data processing system is configured to identify at least one of the types of colony in the image based on user input that selects a subset of pixels in the image.

Referring to claims 9, Muschler teaches a system ([systems and methods are described for performing image analysis]), wherein the data processing system includes a graphical user interface, wherein the data processing system is configured to create a histogram of intensity values for pixels in the image and to display the histogram to a user with the graphical user interface, (automated methods for counting colonies have been developed for bone marrow and hematopoietic colonies, see 0005]).

Referring to claims 10, Muschler teaches a system ([systems and methods are described for performing image analysis]), wherein the data processing system ([as shown in fig 1]), is configured to receive input from the user via the graphical user interface, wherein the input selects an intensity range from the histogram for one of the types of colony, and wherein the data processing system ([as shown in fig 1]) is configured to identify the one type of colony based on a subset of the pixels defined by the intensity range selected, ([methods for counting colonies have been developed for bone marrow and hematopoietic colonies]).

Referring to claims 11, Muschler teaches a system ([systems and methods are described for performing image analysis]), wherein the data processing system is configured to display a limit selector with the histogram to the user, and wherein the limit selector is configured to be adjustable by the user with respect to the histogram to separately define a lower limit and an upper limit of the intensity range, (0058-0059, the gray level threshold can be employed for selecting objects within range of intensity levels, such as determined based on intensity values just above the peak level in a distribution of the image data (e.g., from a histogram). At 220, the segmented objects can be labeled to identify the respective objects relative to the background]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677